Opinion issued June 23, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00283-CV
                           ———————————
                     MARIKI DONNEL EARL, Appellant
                                        V.
    SOHAIL R. SIDDIQUI, LUPIN PHARMACEUTICALS INC, SAM’S
                     PHARMACY, Appellees


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 14-DCV-216215


                         MEMORANDUM OPINION

      Appellant, Mariki Donnel Earl, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a) (West 2013), 101.041

(West Supp. 2015); Fees Charged in the Supreme Court, in Civil Cases in the Courts
of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                          2